Title: To Thomas Jefferson from J. P. P. Derieux, 15 November 1790
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas



Monsieur
Charlotte Ville 15 Novembre 1790.

La Situation de Mde. de Rieux etoit telle lors de votre depart qu’il me fut impossible de la quitter pour aller vous presenter mon respect et vous remettre les lettres dont vous me promites de voulloir bien vous charger. J’ai l’honneur de vous les adresser cy inclus, en vous demandant encore l’excuse de cette nouvelle importunité.
D’après la liberté que vous m’avés donné de vous informer de mes esperances vis-a-vis de Mr. Pierre Le Roy, mon Cousin à Bordeaux, je profitterai avec empressement de cette marque de bonté. Ce parent, du coté de ma mère, possède deux habitations considerables dans les environs du Cap-françois sur lesquelles il a plus de deux Cent negres travaillants. Il n’a presque jamais eu la moindre Liaison avec sa famille, ny encore moins avec celle de mon père. Son Sejour aux Isles depuis sa plus grande jeunesse lui a rendu indifferent toutte espèce de parentée. Cependant, à son retour de l’Amerique, il offrit à ma mère de nous faire du bien et de nous donner les moyens de reussir avantageusement dans le monde, mais elle s’y refusa, dans la Crainte que ce qu’il auroit fait pour ses Enfants ne diminua la portion de fortunne qu’elle esperoit de lui et, loin de l’encourager dans ses bonnes dispositions, fit l’impossible pour le mettre tout à fait contre nous, ce qui lui fit perdre en meme  tems, et l’amitié de ce parent qui ne la voit plus, et le fruit certain qu’elle en auroit retiré, en le laissant nous aider, comme il en avoit le projet. Le détail de tout ce qui s’est passé à ce sujet présenteroit d’une manière trop revoltante jusqu’à quel point les passions d’une mère injuste peuvent se manifester. Ce qu’il y a de certain suivant toutte probabilité, c’est que si ce parent n’avoit trouvé aucun obstacle à ses projets, nous n’eussions jamais connu que le bonheur et la fortunne. Il est depuis très longtems retiré à Bordeaux où il ne dépense pas le quart de son revenu. Mr. Mazzei, à son passage dans cette ville en 1783., fut le voir, mais il lui dit que tant que je resterois en France il ne feroit rien pour moi, parcequ’il etoit sûre que cela passeroit dans les mains de ma mère sans que j’en reçoive jamais un Sol, mais que quand je serois Eloigné il verroit ce qu’il auroit à faire. Ce sera un grand sujet d’esperance pour moi, Monsieur, si vous avés la bonté d’adresser ma Lettre à quelqu’un de Vos amis à Bordeaux avec un mot en ma faveur, qui pourra peut être decider ce parent à m’aider. C’est un homme d’un coeur très genereux et qui, voyant des personnes de hautte Consideration s’interesser à moi, ne refusera pas, je l’espère, de le faire Lui-même. Je me rappelle que, quelques années avant la mort de mon père, il lui donna en argent comptant une Somme de quarante mille livres, pour subvenir aux fraix d’une entreprise qu’il avoit faitte. Sa fortunne est telle, et ses revenus si bien payés, qu’il a toujours beaucoup d’argent devant lui et que, soit par lui-même, soit par Mr. Aubert, son Correspondant au Cap, il a toujours la plus grande facilité de faire toucher des fonds dans touttes les parties du monde.
Que ne vous devrai-je pas, Monsieur, si par une suitte de vos bontés, vous pouvés obtenir de ce parent qu’il me donne les moyens d’acheter quelques Nègres, c’est la seule chose qui me manque dans ce moment ici pour être parfaittement heureux. Je n’en ay jamais senti un si pressant besoin. Les louages me sont très Couteux, et je vois clairement qu’aussi longtems que je serai restrain je serai obligé de sacriffier la meilleure partie de mes recoltes pour payer le Salaire de ceux que j’y aurai employé, et que le surplus sera toujours trop mediocre pour maintenir ma famille, surtout dans les terres qui avoisinnent la Ville.
Ne pouvant refuser plus Longtems à Mde. Bellanger les détails qu’elle me demande sur la manière dont les choses sont tournées, je lui marque dans la Lettre cy joint que le Succès de mes Entreprises n’avoit pas justiffié l’idée que je m’en étois formé, que j’avois fait beaucoup de pertes considerables, et que je n’avois pas  encore pu les reparer, par le deffaut de nègres que le Bruit de leur Liberté m’avoit empeché d’acheter dans le tems. Je lui ajoutte que j’ai tout à fait quitté le Commerce interieur, n’y ayant trouvé aucun encouragement et que, dans l’espoir de mieux faire et de réparer une partie de mes pertes, j’avois fait un Envoy de farinne aux Isles, et qu’aussitôt la rentrée de mes fonds j’acheterois un morceau de la meilleure terre que je pourrois trouver, et les nègres necessaires pour la cultiver, que j’étois déterminé à quitter la ville pour embrasser tout à fait la vie Champêtre, reconnaissant par ma propre experience qu’il n’en est point de plus heureuse et que, si elle ne conduit pas à la fortunne, elle procure toujours l’aisance qui feroit mon bonheur et assureroit celui de mes Enfants. De ce que vous aurés la bonté d’écrire à Mde. Bellanger, relativement à ce que je lui marque moi-même, dépendra l’impression plus ou moins favorable qu’elle s’en formera, comme aussi ce que vous aurés la bonté de lui apprendre du consentement que vous m’avés donné de nommer mon jeune fils d’après vous, ne pourra que lui être du plus grand encouragement pour nous accorder, ou à l’enfant, des avantages proportionés à l’idée d’être maraine avec vous, sans que cela vous induise à aucune formalité quelconque, n’ayant d’autre objet en flattant à cet Egard l’ambition de cette chère parente, que de nous la rendre de plus en plus favorable, et peut-être la decider à faire quelque chose dans ce moment ici, où je suis dans le plus grand embarras pour faire face à mes engagements, que le retard de mes fonds à rentrer augmente tous les jours davantage; et je me regarderois encore une fois comme le plus heureux des hommes si je puis voir se réaliser les esperances que je conçois des Lettres que vous aurés encore la bonté d’écrire en ma faveur.
Mde. de Rieux, dont le rétablissement paroît encore très Eloigné, me prie de vous presenter l’assurance de son respect. Toutte notre famille est malade, je l’ai eté moi-même, ce qui m’a privé d’avoir encore le plaisir d’aller voir Mr. et Mde. Randolph depuis votre depart. J’ay l’honneur d’être, avec le plus respectueux attachement et la plus parfaitte reconnaissance, Monsieur Votre très humble et très obeist. Serviteur.

P. De Rieux

